Harrison, J. The indictment did not set forth the means by which the defendant was informed that Cook had committed the alleged offense. It merely charged a legal conclusion, without setting forth the fácts from which it was drawn, or inferrable. An indictment should set forth the special matter of the whole fact, with such certainty that the offense may judicially appear to the court; and it is not enough to charge a conclusion of law. 1 Whar. Crim. Law, sec. 285. The indictment here, it is true, follows the language of the Statute, Act of February 16th, 1875, “to prohibit the carrying of side arms and other deadly weapons and it is, as a general rule, sufficient to charge an officer created by Statute, in thewords of the Statute, but the rule is subject to the qualification that where a more particular statement of facts is necessary to set it forth with requisite certainty, they must be averred. To set forth the offense with sufficient •certainty and definiteness, if the defendant were subject to indictment under the Statute, it should have been charged that information of Cook’s offense had been given him on the oath of some person, or that he had personal knowledge of it. But we are of the opinion that, as the Statute only speaks •of justices of the peace, it is in its application confined to them, and has no application to mayors of cities and towns, and that the defendant could not be indicted under it. Criminal Statutes are to be strictly construed and no case is to be brought by construction within a Statute unless it is completely within its words. Hawkins says : “No parallel case, which comes within the same mischief, shall be construed to be within the purview of it (the Statute.) unless it can be brought within the meaning of the words.”' 2 Hawk., P. C. 188, sec. 16. And Bishop says: “If a case is fully within the mischief to be remedied, and is even of the same class, and within the same reason as oth$r cases-enumerated, still, if not within the words, construction will not be permitted to bring it within the Statute.” Bish. Stat. Crimes, sec. 220. The demurrer to the indictment was rightly sustained. Affirmed.